Case 1:19-cv-10256-GHW Document 75-18 Filed 09/29/20 Page 1 of 4




                  Plaintiff’s Exhibit K




Defendants’ Omnibus Responses and Objections to
        Plaintiff’s First Set of Interrogatories
       Case 1:19-cv-10256-GHW Document 75-18 Filed 09/29/20 Page 2 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KALOMA CARDWELL,


                               Plaintiff,              19 Civ. 10256 (GHW)

        v.

 DAVIS POLK & WARDWELL LLP,
 THOMAS REID, JOHN BICK, WILLIAM
 CHUDD, SOPHIA HUDSON, HAROLD
 BIRNBAUM, DANIEL BRASS, BRIAN
 WOLFE, and JOHN BUTLER,

                       Defendants.


        DEFENDANTS’ OMNIBUS RESPONSES AND OBJECTIONS TO
 PLAINTIFF’S FIRST SET OF INTERROGATORIES TO DAVIS POLK, JOHN BICK,
   HAROLD BIRNBAUM, DANIEL BRASS, JOHN BUTLER, WILLIAM CHUDD,
           SOPHIA HUDSON, THOMAS REID, AND BRIAN WOLFE

       Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure and the Local Rules

of the United States District Courts for the Southern and Eastern Districts of New York,

Defendants, Davis Polk & Wardwell LLP, John Bick, Harold Birnbaum, Daniel Brass, John

Butler, William Chudd, Sophia Hudson, Thomas Reid, and Brian Wolfe (“Defendants”), submit

the following omnibus responses and objections (the “Responses and Objections”) to Plaintiff’s

interrogatories dated August 11, 2020 to Davis Polk, John Bick, Harold Birnbaum, Daniel Brass,

John Butler, William Chudd, Sophia Hudson, Thomas Reid, and Brian Wolfe (the

“Interrogatories”).

       Pursuant to a September 10, 2020 agreement between the parties, Defendants were

prepared—and remain prepared—to serve the Responses and Objections today, September 14,

2020, the date they are due. Defendants’ Responses and Objections, however, contain

confidential information. Accordingly, among other objections, Defendants have objected to
         Case 1:19-cv-10256-GHW Document 75-18 Filed 09/29/20 Page 3 of 4




serving the Responses and Objections unless and until there is an appropriate protective order in

place.

         Plaintiff and Defendants have so far been unable to agree on the terms of an appropriate

protective order. In order not to delay the timely service of the Responses and Objections,

Defendants offered to serve their Responses and Objections today, subject to the Court’s model

protective order, which would preserve Defendants’ right to designate certain Responses as

confidential, without prejudice to Plaintiff’s rights to object to such designations. Plaintiff has

refused to agree to this interim proposal or to agree to treat the Responses and Objections as

confidential under the Court’s model protective order until such time as this issue may be

clarified by the Court.

         Accordingly, Defendants object to the Interrogatories and to the service of the Responses

and Objections until such time as the Court enters an appropriate protective order. Defendants

reserve all other objections contained in the Responses and Objections until Defendants may

serve such Responses and Objections pursuant to such a protective order, which Defendants are

prepared to do immediately upon the Court’s entry of such an order or Plaintiff’s agreement to

permit the service of the Responses and Objections subject to the Court’s model protective order.




                                                  2
         Case 1:19-cv-10256-GHW Document 75-18 Filed 09/29/20 Page 4 of 4




Dated:       September 14, 2020




                                    By: /s/ Bruce Birenboim
                                    Bruce Birenboim (bbirenboim@paulweiss.com)
                                    Jeh C. Johnson (jjohnson@paulweiss.com)
                                    Susanna M. Buergel (sbuergel@paulweiss.com)
                                    Marissa C.M. Doran (mdoran@paulweiss.com)
                                    PAUL, WEISS, RIFKIND, WHARTON &
                                    GARRISON LLP
                                    1285 Avenue of the Americas
                                    New York, New York 10019
                                    (212) 373-3000

                                    Attorneys for Defendants, Davis Polk & Wardwell
                                    LLP, John Bick, Harold Birnbaum, Daniel Brass, John
                                    Butler, William Chudd, Sophia Hudson, Thomas Reid,
                                    and Brian Wolfe.




                                        3
